t c memo united_states tax_court gust kalapodis and frances l kalapodis petitioners v commissioner of internal revenue respondent docket no filed date gust kalapodis and frances l kalapodis pro_se nancy p klingshirn and dennis g driscoll for respondent memorandum opinion buch judge respondent issued mr and mrs kalapodis a notice_of_deficiency for the taxable_year increasing their gross_income denying various deductions and imposing an addition_to_tax for failure to timely file under sec_6651 after concessions by the parties the sole issue remaining for decision is whether the kalapodises are entitled to a charitable_contribution_deduction for scholarship payments made by a_trust we hold that they are not background in mr and mrs kalapodis received dollar_figure in life_insurance_proceeds from the passing of their son that same year the kalapodises used the life_insurance_proceeds to establish the john gust kalapodis memorial scholarship fund in honor of their son the scholarship fund was structured as an irrevocable_trust the trust agreement states that income from the trust is to be used exclusively for educational_purposes the trust is irrevocable although the kalapodises reserved the right to amend the trust so long as all funds would be distributed to students solely for educational_purposes the trust has not applied for or received tax-exempt status as a charitable_organization under sec_501 during the trust made payments of dollar_figure each to three high school students each payment was by check directly to the student the money for the unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar payments came from the trust’s investment_income and the checks were written on an account owned solely in the name of the trust in filing their form_1040 u s individual_income_tax_return the kalapodises did not include the investment_income from the trust in their gross_income however they claimed the dollar_figure of payments as a charitable_contribution_deduction on their schedule a itemized_deductions on date respondent issued the kalapodises a notice_of_deficiency making multiple adjustments one of those adjustments was to disallow a significant amount of their claimed charitable_contribution_deduction as is relevant here respondent disallowed the portion of the claimed charitable_contribution_deduction that originated in the trust while living in ohio the kalapodises timely petitioned after concessions by the parties this case was submitted without trial under rule with the only remaining issue being whether the kalapodises are entitled to deduct the dollar_figure paid_by the trust discussion i standard of review except in limited circumstances in a deficiency proceeding the positions of the parties are reviewed de novo and the court will not ‘look behind a deficiency_notice to examine the evidence used or the propriety of respondent’s motives or of the administrative policy or procedure involved in making his determinations ’ the rationale underlying this rule is that the taxpayer’s liability must be based on the merits of the case before us and not any previous administrative record most of the kalapodises’ brief addresses difficulties they encountered with various people from the internal_revenue_service our role here is to decide whether the kalapodises are entitled to the charitable_contribution_deduction and not to revisit the manner in which the irs conducted its audit ii burden_of_proof the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving otherwise although the burden may shift to the commissioner under sec_7491 with respect to a relevant factual issue the kalapodises do not claim that the burden has shifted to respondent and likewise we do not find it appropriate to shift the burden to respondent 133_tc_278 quoting 62_tc_324 greenberg’s express inc v commissioner t c pincite rule a 290_us_111 iii charitable_contribution_deduction income_tax deductions are a matter of legislative grace and the burden of proving entitlement to any claimed deduction rests on the taxpayer subject_to applicable limitations sec_170 allows a deduction for any charitable_contribution as long as the contribution can be verified under regulations prescribed by the secretary in relevant part sec_170 defines a charitable_contribution as a contribution or gift to or for the use of-- a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes a corporation trust or community chest fund or foundation-- a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur 503_us_79 see also rule a sec_170 b sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office a contribution or gift by a corporation to a_trust chest fund or foundation shall be deductible by reason of this paragraph only if it is to be used within the united_states or any of its possessions exclusively for purposes specified in subparagraph b rules similar to the rules of sec_501 shall apply for purposes of this paragraph a post_or_organization_of_war_veterans or an auxiliary unit or society of or trust or foundation for any such post or organization-- a organized in the united_states or any of its possessions and b no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in the case of a contribution or gift by an individual a domestic fraternal society order or association operating_under_the_lodge_system but only if such contribution or gift is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals a cemetery_company owned and operated exclusively for the benefit of its members or any corporation chartered solely for burial purposes as a cemetery corporation and not permitted by its charter to engage in any business not necessarily incident to that purpose if such company or corporation is not operated for profit and no part of the net_earnings of such company or corporation inures to the benefit of any private_shareholder_or_individual for purposes of this section the term charitable_contribution also means an amount treated under subsection g relating to amounts paid to maintain certain students as members of a taxpayer’s household as paid for_the_use_of an organization described in paragraph or in order to substantiate monetary charitable_contributions the taxpayer must maintain one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution however a charitable_contribution of dollar_figure or more must be substantiated by a contemporaneous written acknowledgment of the 136_tc_515 sec_1 170a- a income_tax regs contribution by the donee organization the acknowledgment must contain a description of the amount of cash or a description of any property contributed a statement as to whether the donee organization provided any goods or services in consideration for any property contributed and a description and good-faith estimate of the value of any provided goods or services or if such goods or services consist of intangible religious benefits a statement to that effect in order for the acknowledgment to be contemporaneous it must be obtained on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such returndollar_figure the kalapodises are not entitled to the dollar_figure charitable_contribution_deduction for multiple reasons first it was the trust--not the kalapodises--that paid the money out as scholarships sec_671 and the provisions that follow it lay out the rules for when a taxpayer is treated as the owner of a_trust if treated as the owner of the sec_170 sec_170 sec_170 secs trust the kalapodises might have been entitled to report the tax_attributes of the trust on their personal return when computing their personal tax_liability but the trust agreement states that the trust is irrevocable and in reviewing the trust agreement we do not see nor have the kalapodises directed us to any provision that would have the effect of allowing the kalapodises to report the tax_attributes of the trust on their personal return just as they did not report the trust’s income on their return they are not entitled to deduct any charitable_contributions the trust might have made second even if the kalapodises could report the trust’s tax_attributes on their personal return they would still not be entitled to a charitable_contribution_deduction because the trust’s payments do not qualify as charitable_contributions sec_170 lays out specific rules for who must be the recipient of a contribution or gift in order for the payment to qualify as a charitable_contribution_deduction here the trust paid the money directly to the students and the students do not fall into any of the recipient categories under sec_170 lastly the kalapodises did not produce any evidence of a contemporaneous written acknowledgment of the charitable_contribution the closest thing to a contemporaneous written acknowledgment that the kalapodises provided was the list of charitable_contributions that they attached to their schedule a which showed three dollar_figure contributions that document does not show the dates of the contributions or any of the other information required to comply with the more stringent substantiation requirements for contributions over dollar_figure iv conclusion the kalapodises are not entitled to a charitable_contribution_deduction for the three dollar_figure payments by the trust they are not treated as owners of the trust and may not report its tax_attributes even if they could report the trust’s tax_attributes the payments made by the trust do not qualify as charitable_contributions and even if those payments had qualified the kalapodises did not meet the substantiation requirements for charitable_contributions in excess of dollar_figure to reflect the foregoing and the concessions of the parties decision will be entered under rule
